- Prepared by EDGARX.com Exhibit 722 Burleson Street Phone: 361/883-5591 Corpus Christi Fax: 361/883-7619 Texas www.torminerals.com TOR Minerals International, Inc. to Report First Quarter 2017 Financial Results CORPUS CHRISTI, Texas, April 24, 2017 TOR Minerals International, Inc. (Nasdaq: TORM), a global producer of high performance specialty minerals, announced today that it plans to release financial results for its first quarter ended March 31, 2017, after the Market closes on Wednesday, April 26, 2017. Dr. Olaf Karasch, President and CEO, will host a conference call at 5:00 p.m. ET, 4:00 p.m. CT, that day to discuss the Company’s results. Investors and interested parties may participate in the call by dialing 877-407-8033. A live and archived webcast of the conference call will be available via the Investors section of the company’s website, http://www.torminerals.com. Headquartered in Corpus Christi, Texas, TOR Minerals International, Inc. is a global manufacturer and marketer of specialty mineral and pigment products for high performance applications with manufacturing and regional offices located in the United States, Netherlands and Malaysia. Contact: Three Part Advisors, LLC Dave Mossberg
